EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	At claim 5, line 10, “the selected vehicle” has been changed to  -- the selected vehicle group --.
At claim 5, line 12, “the selected vehicle” has been changed to  -- the selected vehicle group --.

	These amendments have been made simply to correct for a lack of antecedent basis for the limitation, and since the original recitation at line 7 of the claim is to “a selected vehicle group.” 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  In view of the amendments to independent claims 1 and 5, the Examiner accepts Applicant’s arguments that Schmitz is concerned with an assembly process for partially programming a controller, and not with a replacement controller or a self-contained controller identifying a location within the embedded control data where there is a specific portion of control data that is compatible with the identified vehicle's OEM control data in the existing onboard system; selecting the specific control data portion that is compatible with the identified vehicle's OEM control data in the existing onboard system; and, using the programming directions for applying the specific portion of control data to replacement controller (claim 1) or for self-selecting data from the selectable portions in the memory for the selected vehicle group from among the plurality of OEM vehicle groups rendering the replacement controller operative in the selected vehicle group (claim 5).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812. The examiner can normally be reached 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC E NORMAN/Primary Examiner, Art Unit 3763